Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                     
A. 	The following is an examiner’s statement of reasons for allowance:
As to claims 1, 10, 19,  the prior art taught by Beaumont (US 20040215677 A1) in view of TOLEDO (US 20180331905 A1) do not teach on render obvious the limitations recited in claims 1, 10, 19 , when taken in the as a whole  first microservice instance registration to indicate a first microservice for which the first microservice accelerator is configured to provide receive a second microservice instance registration associated with a second microservice accelerator, the second microservice instance registration to indicate a second microservice for which the second microservice accelerator is configured to provide, wherein the first microservice instance registration and the second microservice instance registration both indicate a microservice connection capability via which the first microservice is chained with the second microservice and both microservices are capable of being invoked via a single microservice application programming interface (API) call from a requester of the first and second microservices ; and log the first and second microservice instance registrations in a microservice registration database that is configured to include information to map the single API call to the first and second microservices as recited in claims 1, 10, 19 above. Moreover, evidence for modifying the prior art teachings by one of ordinary skill level in the art was not uncovered so as to result in the invention as recited in claims 1, 10, 19. 
C.        Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
                                                         Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LECHI TRUONG whose telephone number is ( 571) 272-3767.  The examiner can normally be reached on 10-8PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,   SAM SOUGH can be reached on ( 571) 272-6799   . The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR of Public PAIP. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIP system, contact the Electronic Business Center (EBC) at 866-217-9197(toll-free).

 /LECHI TRUONG/ Primary Examiner, Art Unit 2194